DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant application has been amended as follows:
	
Claim 8, final line: “of the” (second occurrence) has been deleted.  
	Claim 24, final line: “of the” (second occurrence) has been deleted.  
	Claim 25, final line: “which” has been changed to –with--.  
	Claim 33, final line: “of the” (second occurrence) has been deleted.  
	Claim 34, final line: “which” has been changed to –with--.  
	Claim 41, final line: “of the” (second occurrence) has been deleted.  
	Claim 42, final line: “which” has been changed to –with--.  

Examiner’s Comment
	The above Examiner’s amendment is provided to correct obvious clerical informalities in claims 8, 24, 25, 33, 34, 41 and 42.  


Conclusion
	Applicant has amended to the allowable subject matter indicated in the previous Office action and addressed all formality issues.  Accordingly, pending claims 1, 4, 6-9, 12, 14, 17 and 19-44 are deemed to define allowable subject matter, and passed to issue.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/08-03-22